DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Amendments were filed 1/05/21.  Claims 1, 3, 21, and 22 are pending.

Priority
The present application, 13/886,449 filed 5/03/2013, is a Continuation-in-Part of application s/n 12/961,740, filed 12/07/2010.
See MPEP 2152.01 regarding the effective filing date of a claimed invention is determined on a claim-by-claim basis and not an application-by-application basis.  Also see 706.02(VI)(B).
Independent claim 1 and dependent claim 3 appear to be fully supported by the parent application, 12/961,740.  Thus, claims 1 and 3 will be treated as having an effective filing date of 12/07/2010.
Independent claim 21 and dependent claim 22 appear to be fully supported by the parent application, 12/961,740.  Thus, claims 21-22 will be treated as having an effective filing date of 12/07/2010.

Information Disclosure Statement
The information disclosure statement filed 1/08/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Note that all references were considered except where lined through.  In particular, citation 9 under Foreign Patent Documents was not considered as a legible copy was not provided (the document number is also improper and appears to contain an extra digit).  Citation numbers 2 and 3 under Non-Patent Literature Documents were not considered as legible copies were not provided.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose (US 3,659,645, previously cited) in view of Verner et al (US 2005/0274478, previously cited), Gartland (US 4,986,333), and Takayama (JP 2000-301289 A, previously cited).
Regarding claim 1, Rose teaches a method of producing a wax pattern (fig 1, disposable pattern composed of a material such as wax, col 2 lines 52-56) for an investment casting to create a metal airfoil having a final shape and a final size in an investment casting process (col 2 lines 53-70, manufacture of a cored turbine vane, col 1 lines 3-10, castings, col 1 lines 57-61, precision investment mold making process), the wax pattern having a pattern size and shape to create the investment casting for the metal part (fig 1 shows the wax pattern), the method comprising:
positioning an elongated ceramic core (ceramic core 14) for a gas turbine airfoil within an injection cavity of a wax pattern mold (col 2 lines 53-70, core embedded in wax during formation of the pattern, core held by pins prepositioned in the die in which wax pattern is made), the mold having portions for contact against the wax pattern (col 2 lines 53-70, implied from the die in which the wax pattern is made), the positioned ceramic core residing between the portions in spaced apart relation to the portion so that the core can be surrounded by the wax pattern (col 2 lines 53-70, implied to be spaced apart, as the wax pattern would fill the spaces so as to surround the core, see wax surrounding core in fig 1);
supporting the ceramic core from a surface of at least one of the mold portions without coming into contact with the mold portions (fig 1, col 2 lines 53-70, pins abut the opposed sides of the core, prepositioned in the die, and would extend beyond the root portion, suggests spaced apart without contact (to provide space for forming the pattern));
supporting the ceramic core at a location along its length during the step of injecting melted wax by locating ceramic pins to extend from the surface of the mold to make proximate contact with the 
removing the mold after the wax has hardened to reveal the ceramic core encased inside the wax pattern and to reveal the ceramic pin entrapped by the wax pattern (fig 1, core 14 encased inside wax pattern 10 with pins 17, 18 entrapped within the pattern),
wherein each of the ceramic pins has a substantially uniform end-to-end thickness from a first end to a mid-point and to a second end thereof which is opposite the first end and which contacts the core (fig 3 shows pins 17 and 18 which have a substantially uniform end-to-end thickness).

Rose discloses the ceramic pins are prepositioned in the die in which the wax pattern is originally made, and extend beyond the external limits of the root portion so that they can be ultimately received in the shell mold itself (fig 3, col 2 lines 53-70), but is quiet to forming recesses in the surface of the mold, disposing a supporting element within each of the recesses, installing each of the ceramic pins through respective openings in each of the supporting elements to extend toward the core, and forming the recesses and the supporting elements for each recess to have cooperatively tapered sides.
Verner et al teaches of a ceramic core (110) positioned in a pattern die (112) with the core supported from the mold surfaces (paragraph [0029]) by pre-molded cores 90A-90C formed of wax having an RMC extending therethrough (fig 5).  The assembly is placed so that the protruding portions of the wall 98 and their second distal portions are accommodated within compartments 124 and 125 (paragraph [0029], see fig 5, tapered, help guides insertion of core assembly and locate and register the core assembly).  Verner et al recognizes that small and/or finely-featured ceramic cores may be used in place of the RMCs (paragraph [0033]).
It would have been obvious to one of ordinary skill in the art to modify Rose, so that that the ceramic pins that are to be positioned in the wax pattern die are embedded in a wax support having 
The combination of Rose as modified by Verner et al fails to teach the ceramic pins comprise first and second pairs of ceramic pins proximate to leading and trailing edges of the core, respectively.
Gartland teaches locating a ceramic core within a ceramic mold using recrystallized alumina pins inserted through the wax encasing the core prior to encasing the whole in a ceramic slurry (abstract).  As shown in figure 1, a first pair of pins (18) are located proximate a leading edge of the core (fig 1, pair of pins towards the left end of core), and a second pair of pins (18) are proximate a trailing edge of the core (fig 1, pair of pins towards the right end of core).  The pins are shown, in figure 1, to be axially offset from one another and extend along non-parallel axes.  Gartland’s alumina pins remain intact during the casting process and maintain the accurate locations of the core during solidification of the metal (col 2 lines 15-20).
It would have been obvious to one of ordinary skill in the art to modify the combination of Rose and Verner et al to provide as an alternative to the single pair of pins at the center of the core (shown in figure 3 of Rose), two pairs of ceramic pins positioned proximate the leading edge and proximate the trailing edge of the core, respectively, the pins being arranged axially off-set and extending along non-parallel axes as shown in Gartland (fig 1), so as to maintain the core at an accurate location during the 

The combination of Rose as modified by Verner et al and Gartland fails to teach that the wax pattern mold comprises flexible portions.
However, Takayama discloses a method of making a wax pattern (paragraph [0023-0024], drawings 6-7), where a core 44 is inserted into a flexible mold 42, and wax is injected into the flexible mold to form said pattern integrated with the core (drawing 7).  Takayama teaches that by using an elastic rubber mold, complicated three-dimensional shapes being formed can be prevented from being damaged by accident, thereby reducing manufacturing costs (paragraph [0009 and 0019]).
	In view of the teachings of Takayama, it would have been obvious to form said wax pattern die of Rose from an elastic rubber mold, as disclosed in Takayama, for preventing damage and reducing costs.

Regarding claim 3, the combination discloses the first pair of ceramic pins proximate to the leading edge of the ceramic core are axially offset from one another and extend along first non-parallel axes (note combination, see positioning of pins of Gartland in fig 1, showing a first pair of pins 18 proximate to a leading edge of the core and are axially off-set and extend along non-parallel axes), and the second pair of ceramic pins proximate to the trailing edge are axially offset from one another and extend along second non-parallel axes (note combination, see positioning of pins of Gartland in fig 1, showing a second pair of pins 18 proximate to a trailing edge of the core and are axially off-set and extend along non-parallel axes).


positioning a ceramic core (ceramic core 14) within an injection cavity of a wax pattern mold (col 2 lines 53-70, core embedded in wax during formation of the pattern, core held by pins prepositioned in the die in which wax pattern is made), the mold having surfaces for contact against the wax pattern (col 2 lines 53-70, implied from the die in which the wax pattern is made), the positioned ceramic core residing between the surfaces in spaced apart relation to the surfaces so that the core can be surrounded by the wax pattern (col 2 lines 53-70, implied to be spaced apart, as the wax pattern would fill the spaces so as to surround the core, see wax surrounding core in fig 1);
supporting the ceramic core from the first surface of the mold portions by installing a ceramic pin extending from the first surface toward to the core to make proximate contact with the core (fig 1, col 2 lines 53-70, note location of the pins 17,18 and that said pins are prepositioned in the die and abut opposed sides of the core);
injecting melted wax into the mold around the ceramic core to create the wax pattern (fig 1, disposable pattern composed of a material such as wax, col 2 lines 52-70, fig 1, core embedded in the wax during formation of the pattern, in a wax pattern die) for creating the metal airfoil with the investment casting (col 2 lines 53-70, manufacture of a cored turbine vane, col 1 lines 3-10, castings, col 1 lines 57-61, precision investment mold making process); and

wherein each ceramic pin has a substantially uniform end-to-end thickness from a first end to a mid-point and to a second end thereof which is opposite the first end and which contacts the core (fig 3 shows pins 17 and 18 which have a substantially uniform end-to-end thickness).

Rose discloses the ceramic pins are prepositioned in the die in which the wax pattern is originally made, and extend beyond the external limits of the root portion so that they can be ultimately received in the shell mold itself (fig 3, col 2 lines 53-70), but is quiet to forming recesses in a first of the surface of the mold, disposing a supporting element within each of the recesses, installing the ceramic pins through an opening in the supporting element of each of the recesses to extend toward the core.
Verner et al teaches of a ceramic core (110) positioned in a pattern die (112) with the core supported from the mold surfaces (paragraph [0029]) by pre-molded cores 90A-90C formed of wax having an RMC extending therethrough (fig 5).  The assembly is placed so that the protruding portions of the wall 98 and their second distal portions are accommodated within compartments 124 and 125 (paragraph [0029], see fig 5, tapered, help guides insertion of core assembly and locate and register the core assembly).  Verner et al recognizes that small and/or finely-featured ceramic cores may be used in place of the RMCs (paragraph [0033]).
It would have been obvious to one of ordinary skill in the art to modify Rose, so that that the ceramic pins that are to be positioned in the wax pattern die are embedded in a wax support having tapered sides fitting within cooperatively tapered compartments of the wax pattern die (as a pre-molded core), as Verner et al recognizes the importance of maintaining the spatial relationship of the ceramic and refractory metal cores during wax overmolding (paragraph [0005]), and that the use of one 

The combination of Rose as modified by Verner et al fails to teach the ceramic pins comprise first and second pairs of ceramic pins proximate to leading and trailing edges of the core, respectively, the first pair of ceramic pins are non-parallel and axially offset from one another and the second pair of ceramic pins are non-parallel and axially offset from one another.
Gartland teaches locating a ceramic core within a ceramic mold using recrystallized alumina pins inserted through the wax encasing the core prior to encasing the whole in a ceramic slurry (abstract).  As shown in figure 1, a first pair of pins (18) are located proximate a leading edge of the core (fig 1, pair of pins towards the left end of core), and a second pair of pins (18) are proximate a trailing edge of the core (fig 1, pair of pins towards the right end of core).  The pins are shown, in figure 1, to be axially offset from one another and extend along non-parallel axes.  Gartland’s alumina pins remain intact during the casting process and maintain the accurate locations of the core during solidification of the metal (col 2 lines 15-20).
It would have been obvious to one of ordinary skill in the art to modify the combination of Rose and Verner et al to provide as an alternative to the single pair of pins at the center of the core (shown in figure 3 of Rose), two pairs of ceramic pins positioned proximate the leading edge and proximate the trailing edge of the core, respectively, the pins being arranged axially off-set and extending along non-parallel axes as shown in Gartland (fig 1), so as to maintain the core at an accurate location during the 

The combination of Rose as modified by Verner et al fails to teach that the wax pattern mold comprises flexible surfaces.
However, Takayama discloses a method of making a wax pattern (paragraph [0023-0024], drawings 6-7), where a core 44 is inserted into a flexible mold 42, and wax is injected into the flexible mold to form said pattern integrated with the core (drawing 7).  Takayama teaches that by using an elastic rubber mold, complicated three-dimensional shapes being formed can be prevented from being damaged by accident, thereby reducing manufacturing costs (paragraph [0009 and 0019]).
	In view of the teachings of Takayama, it would have been obvious to form said wax pattern die of Rose from an elastic rubber mold, as disclosed in Takayama, for preventing damage and reducing costs.

Regarding claim 22, the combination discloses a precision ceramic insert (note combination, the ceramic pins of Rose corresponding to the RMCs of Verner which may be small and/or finely-feature ceramic cores in place of the RMCs, paragraph [0033]) disposed on the first of the flexible surfaces of the mold (Verner, figure 5, see pre-molded cores 90A-90C, Takayama, flexible).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Applicant argues that neither Rose nor Verner teach the claimed feature, as Rose only shows one pair of pins at a midpoint of the core and Verner shows three core assemblies in a triangular arrangement.
	The rejections above now further look toward Gartland who shows in figure 1 a first pair of recrystallized pins proximate a leading edge of the core (fig 1, pins 18 closer to the leading edge) and a second pair of recrystallized pins proximate the trailing edge of the core (fig 1, pins 18 closer to the trailing edge), and that the pins (18) of each pair are shown to be axially offset and extend along non-parallel axes (fig 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749.  The examiner can normally be reached on 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735